Title: To James Madison from John Campbell, 21 February 1787
From: Campbell, John
To: Madison, James


Sir,
Pittsburgh Februy. 21st. 1787.
On my way to this place I met a Man from the Settlement on Cumberland River in North Carolina who had just come in by the way of Kentuckey. He informs that the minds of all the Western People are agitated on Account of the proposed cession of the Mississippi Navigation to Spain. Every person talks of it with i[n]d[i]gnation and reprobates it as a Measure of the greatest Injustice and Despotism declaring that if it takes place they will look upon themselves relieved from all Federal Obligations and fully at Liberty to exact alliances & Connections wherever they find them and that the British Officers at Detroit have already been tampering with them. I am apprehensive that these matters will hasten the Seperation of the District of Kentuckey prematurely from the Other part of the State[—]the Inhabitants of North Carolina to the Westward of Cumberland Mountain being desirous to join the People of Kentuckey in forming one State an event desirable in my Opinion both to the Old and the New provided we parted in Friendship which I sincerely wish to be the Case happen when it may, but which does not promise fair from the present appearance.
I inclose you last Weeks Gazette wherin you will see the resolves of the Patriotick Convention of Washington County. This Town has also framed a Petition to the Assembly respecting the Navigation of the Mississippi which is now out signing and have also Appointed a Committee of Correspondence to receive and communicate Intelligence from and to all places to the Westward immediatly Interested.
Before I conclude I must not omit mentioning what appears to me singular—every Individual with whom I converse on the Subject is fully sensible of the pernicious tendency the measure of Ceding or forbearing the Use of the River will have in reducing the Value of the Western Lands belonging to the United States and whenever they Assign any Reason that would induce Congress to such a Measure impute it to the Spirit of Speculation in some Aristocratic Junto who wish to procure Vast Landed property in that Country for little Value to the great injury of the Publick.
I have no other News to communicate except that the Indians still continue their Depredations in Kentuckey having killed some People lately in Jefferson County. I shall set out thither shortly and if any thing worth communicating occurs I will take the first Opportunity of acquainting you of it.

You enquired once of me respecting some Pecaan Nuts. I could not promise to procure you any from the Uncertainty of Obtaining them but by Accident I got at this place a Dozen of last years Growth which I send you by the Bearer hereof Mr. [Burton?] a Relation of Mr. Patton’s the Vendue Master in Philada. who has promised me to send them to you as soon as he reaches his home. I am Sir Your Huml. Servant
John Campbell
